DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (US Publication Number 2018/0013899 A1).

(1) regarding claim 1:
As shown in fig. 1, Fukasawa disclosed an operation assistance system including an image processing apparatus and a wearable terminal (para. [0016], note that image forming system also includes a wearable terminal 7 that is used by being worn by the operator who performs various types of operations on the image forming apparatus 5 and that serves as an example of a portable terminal displaying, for example, an operational assistance image for assisting the operator with the various types of operations), the image processing apparatus comprising: 
at least one state sensor which detects whether the image processing apparatus is in an action required status in which action by a user is required (para. [0035], note that the image forming apparatus 5 according to this exemplary embodiment has a sensor that detects the status of the unit); 
a controller which makes a determination related to the action required status based on detection by the state sensor (para. [0035], note that the controller 60 of the image forming apparatus 5 ascertains the status of the unit by monitoring the output status of the sensor); and 
a communication interface circuit which communicates with the wearable terminal (para. [0043], note that a communication controller 31 that controls communication with, for example, the wearable terminal 7 and the image forming apparatus 5), the wearable terminal comprising: 
a terminal communication interface circuit which communicates with the image processing apparatus (para. [0043], note that the communication controller 31 acquires, from the image forming apparatus 5, information related to apparatus settings set in the image forming apparatus 5); 
a terminal image-capturing unit which captures an image of at least a part of a field of view of the user in a worn state (para. [0046], note that the controller 80 of the wearable terminal 7 includes a moving-image analyzer 81 as an example of an acquiring unit that analyzes the moving image captured by the image capturing section 72. Also see para. [0072]); 
a terminal display unit which includes a display area overlapping with at least a part of the field of view of the user in the worn state, and displays information (para. [0077], note that as shown in FIG. 7B, the guidance “head box” is displayed as the assistance image over the first image forming unit 511 visually recognized through the lens sections 71 by the operator); and 
a terminal controller which causes operation assistance information to be displayed on the terminal display unit based on communication with the image processing apparatus (para. [0079], note that in the image forming system 1 according to this exemplary embodiment, the assistance image is displayed on the display sections 73 of the wearable terminal 7 so that the ease of operation of the image forming apparatus by the operator may be improved), wherein one of the controller and the terminal controller recognizes an image of the user's field of view captured by the terminal image-capturing unit (para. [0072], note that FIG. 7A, images of the marks M attached to the first image forming unit 511, the first drying unit 512, and the transport rollers 513 in the first image forming device 51 are captured by the image capturing section 72), and determines the operation assistance information to be displayed on the terminal display unit and a position of the operation assistance information on the display area based on the determination related to the action required status (para. [0078], note that the operator wearing the wearable terminal 7 may operate the image forming apparatus 5 by referring to the assistance image displayed on the display sections 73. In the example shown in FIG. 7B, it is clear from the assistance image displayed on the display sections 73 that a paper jam has occurred in the continuous paper extended around the transport rollers 513. Thus, the operator wearing the wearable terminal 7 may remove the paper jam by referring to the assistance image on the display sections 73).

(2) regarding claim 2: 
Fukasawa further disclosed the operation assistance system according to claim 1, wherein when one of the controller and the terminal controller recognizes that there is a part where the user is to take an action in the user's field of view captured by the terminal image-capturing unit (para. [0077], note that the guidance “paper jam” is displayed as the assistance image over the continuous paper extended around the transport rollers 513 and visually recognized through the lens sections 71 by the operator), the operation assistance information is displayed at a position corresponding to the part within the display area of the terminal display unit (para. [0078], note that shown in FIG. 7B, it is clear from the assistance image displayed on the display sections 73 that a paper jam has occurred in the continuous paper extended around the transport rollers 513. Thus, the operator wearing the wearable terminal 7 may remove the paper jam by referring to the assistance image on the display sections 73).

(3) regarding claim 3:
Fukasawa further disclosed the operation assistance system according to claim 1, wherein one of the controller and the terminal controller determines that some action related to the action required status is taken based on at least one of the detection performed by the state sensor and the user's field of view captured by the terminal image-capturing unit (para. [0077], note that the guidance “paper jam” is displayed as the assistance image over the continuous paper extended around the transport rollers 513 and visually recognized through the lens sections 71 by the operator), and makes a determination related to an update of the operation assistance information (para. [0089], note that when the operator is finished with operating each unit of the image forming apparatus 5 and the distance D1 between the unit and the wearable terminal 7 becomes larger than the reference distance due to the operator moving away from the unit, the assistance image is displayed on the display sections 73 again. Thus, the operator may check whether the operation of the unit has properly performed by wearing the wearable terminal 7 again and referring to the assistance image displayed on the display sections 73).

(4) regarding claim 4:
Fukasawa further disclosed the operation assistance system according to claim 1, wherein when one of the controller and the terminal controller recognizes that there is a part which poses a risk of hurting the user in the user's field of view captured by the terminal image-capturing unit, an alert to the user is displayed at a position corresponding to the part within the display area of the terminal display unit (para. [0090], note that the blocking image and the warning image are displayed in a superpose manner on the display sections 73 as the non-assistance display mode for prompting the operator to take off the wearable terminal 7 in this exemplary embodiment, only one of the two images may be displayed on the display sections 73. Also see para. [0092], note that FIGS. 8A to 8D, the non-assistance display mode involves displaying the blocking image and the warning image on the display sections 73 to prompt the operator to take off the wearable terminal 7 so that the field of view is prevented from being blocked by the wearable terminal 7).

(5) regarding claim 5:
Fukasawa further disclosed the operation assistance system according to claim 2, wherein the wearable terminal further comprises a sound notification unit which notifies the user by voice or sound, and the terminal controller performs control (para. [0046], note that the controller 80 of the wearable terminal 7 also includes an audio controller 84 as an example of an audio notifier that controls sound output by the audio guidance section 74), in performing the display on the terminal display unit, to also issue a notification by voice or sound regarding at least a part of the operation assistance information and a warning to the user (para. [0091], note that in addition to or as an alternative to the warning image displayed on the display sections 73 shown in FIG. 8D, audio guidance for prompting the operator to take off the wearable terminal 7).

The proposed rejection of Fukasawa, as explained in system claim 1, renders inherent the apparatus (5, fig. 1) claim 6 and method (see fig. 6) clam 7 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 are equally applicable to claims 6-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jackobsene et al. (US Publication Number 2013/0174205 A1) disclosed human/computer interfaces and more particularly to a wireless computing headset with one or more microdisplay devices that can provide hands-free remote control of attached or remote peripheral devices, systems and/or networks. A wireless hands-free video computing headset, and corresponding method, enabling communication with a host processor to provide the user omnipresent expertise is disclosed. The wireless hands-free video computing headset, which includes a microdisplay device to present information to the user graphically, communicates with a host processor to provide the user with an expert resource.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674